Appellants move for rehearing and ask for a clarification of the opinion and propound the following question:  Which of three possible authorities is the proper one to determine whether the incomes of the trust estate are sufficient to support the petitioner in the manner outlined in the will, that is:  (a) The petitioner herself, (b) the trustees, or (c) the court? *Page 128a 
The will provides:
"If the income from such trust fund shall not be sufficient to maintain and care for my said wife comfortably, then it is my will and wish and I hereby authorize and direct my said trustees or trustee, as the case may be, to pay to her from time to time out of the corpus of the trust estate such additional sums as she may desire and request for her comfort, due consideration being given to her age, condition of health and position in society."
It is considered that this provision, taken in connection with what is said in the opinion, makes it plain that the initiative is with the beneficiary.  She is to have such additional sums as she may desire and request for her comfort.  If she makes a request for such a contribution from the trust estate it is the duty of the trustees to comply with it, providing such request does not exceed the limitation provided in the will.  As was said in the opinion, she should make the request and the trustees should grant it if within the provisions of the will as construed.
Appellants again urge upon our attention Matter of Martin,269 N.Y. 305, 308, 199 N.E. 491.  The will in that case directed the trustees to pay the named beneficiary the net income "and such part of the principal thereof as she may require for her care, support and comfort, during her natural life." Upon the basis of a prior determination of the lower court not appealed from, the word "require" was construed to mean "need or necessity."  There is a wide and clear distinction between the language of the will in this case and, the language of the will in the Martin Case.  If we should accept the definition of the word "require" given by the court of appeals, which we would hesitate to do, the Martin Case would not be applicable.
Webster defines "desire" as follows:  "To long for; to wish for earnestly; to covet; to hope for."  To give what the beneficiary may hope or wish for certainly is a much more ample and generous gift than one based upon need or necessity.  If *Page 128b 
the petitioner should make a request for money to distribute to her friends and relatives that would seem to be clearly a request for something beyond the means to make her comfortable. If she makes a request for items properly related to her comfort under the terms of the will as construed, as has already been said, it is the duty of the trustees to grant it when and as made.  As was said in the opinion, the satisfactory administration of the trust created by this will requires the friendly co-operation of the trustees and the beneficiary.  If the trustees refuse a proper request made by the beneficiary the matter will be for the court in a proper proceeding.
By the Court. — Motion for rehearing denied.  It is further ordered that the costs of this case be paid out of the corpus of the estate, including disbursements and reasonable attorneys' fee for counsel on each side, the amount of the same to be fixed by the trial court. *Page 129